Citation Nr: 0723568	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the veteran's sister, and a neighbor of the 
veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to February 1973.  the appellant is the veteran's mother.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran died of 
gastric carcinoma.

2.  At the time of his death, the veteran was service 
connected for paranoid schizophrenia, and rated as totally 
disabled.

3.  A medical opinion of record holds that the veteran's 
service-connected paranoid schizophrenia prevented him from 
receiving timely treatment for his gastric carcinoma, which 
contributed to his early demise.  


CONCLUSION OF LAW

A service-connected disease or disability was a contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation benefits may be paid to 
surviving parents when a veteran dies from a service 
connected disability.  38 U.S.C.A. § 1310.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
See Id.

The veteran's certificate of death lists the cause of his 
death as respiratory arrest due to multi-organ system 
failure, although the cause of the organ failure was advanced 
gastric carcinoma (September 2003 VA examination report).  At 
the time of his death, the veteran was service connected for 
paranoid schizophrenia and had been rated at 100 percent for 
many years before his death, April 20, 2003.  The appellant 
contends essentially that because of the veteran's paranoid 
schizophrenia, he was unable to effectively communicate the 
symptoms of his gastric carcinoma, thereby preventing a 
timely diagnosis and treatment from occurring. 

As noted above, at the time of his death, the veteran was 
rated as totally disabled on account of his paranoid 
schizophrenia.  VA treatment records demonstrate the extent 
of the veteran's impairment.  For example, in January 2002 
the veteran was brought to the emergency room with bizarre 
behavior.  The veteran asserted that he had snakes and frogs 
coming out of his body, and accused his VA psychiatrist of 
being an imposter.  Additionally, throughout his VA 
psychiatric treatment, the veteran was assigned a Global 
Assessment of Functioning (GAF) score of 35, which is 
indicative of some impairment in reality testing, or major 
impairment in several areas such as work, school, family, 
judgment, thinking, or mood.

The appellant testified that the veteran was under VA care 
and treatment for schizophrenia for roughly 30 years, and was 
receiving treatment at the Navy hospital in Houston.  Towards 
the end of his life, the veteran had trouble eating, and the 
appellant suggested that there was something wrong with 
either his throat or stomach which he attempted to make known 
to his VA caregivers.  The appellant's representative 
suggested that this may have been an attempt, given his 
psychological condition, to communicate that he was having 
difficulty in his throat and respiratory system.  However, 
due to the severity of his psychiatric condition, the veteran 
was unable to affectively relay his problems, and therefore 
he was not diagnosed with gastric carcinoma until he was in 
the advanced stages of cancer.

In support of the appellant's claim, the VA psychiatrist who 
had treated the veteran since 1995 submitted a letter in 
which she indicated the veteran was treated with a complex 
medication regimen that included antipsychotic medications, 
anxiolytics, and mood stabilizers.  She explained that recent 
psychopharmacologic literature suggested a high incidence of 
gastrointestinal malignancies in patients with schizophrenia 
and other psychotic disorders.  She opined that while the 
veteran's death was ultimately caused by gastric carcinoma, 
his severe psychotic symptoms prevented him from seeking 
timely medical intervention for his malignancy, and that 
"[t]his lack of timely care contributed to the veteran's 
early demise."  

A VA examiner in September 2003 indicated that from a 
conversation with the veteran's psychiatrist, he learned that 
patients with psychosis are frequently diagnosed later with 
their malignancies, due most likely to their difficulty in 
communicating their symptoms.  The examiner acknowledged that 
gastric carcinoma was what caused the veteran's respiratory 
arrest noted as the cause of death on the death certificate.  
While he opined that that the drugs used to treat the 
veteran's schizophrenia had not been shown to cause gastric 
carcinoma, he did not address the veteran's ability to 
effectively relay his symptoms.

In support of the conclusion that the veteran's service 
connected illness contributed to his death by preventing him 
from communicating his pertinent symptoms, it has already 
been mentioned VA treatment records note that in the period 
leading up to his death, the veteran voiced numerous 
psychotic complaints, such as complaining that frogs and 
snakes were coming out of his body.  He also expressed some 
abdominal complaints, but by the time he was hospitalized in 
October 2002 when the cancer was discovered, the veteran 
apparently already had lost 100 pounds, and the cancer itself 
was unresectable.  

It would thus appear, that the veteran had numerous 
opportunities to relay his symptoms, but it is apparent from 
the lack of a diagnosis until October 2002 that he was not 
clearly able to describe what was bothering him.  This lends 
strong credibility to the VA psychiatrist's assertion that 
the veteran was incapable of relaying his symptomatology.  
Therefore, under the unique circumstances of this case, the 
Board finds a reasonable basis for concluding that the 
veteran's service connected disability, as his physician 
opined, materially contributed to the cause of the veteran's 
death.  As such, the appeal is granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Entitlement to dependency and indemnity compensation benefits 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


